This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 GMAC MORTGAGE LLC,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. 33,363

 5 STEVEN J. CHAVEZ, a/k/a STEVEN
 6 CHAVEZ,

 7          Defendant-Appellant,

 8 and

 9   MESA RIDGE APARTMENTS, LLC, d/b/a
10   Mesa Ridge Apartments, YELLOW BOOK
11   SALES & DISTRIBUTION COMPANY, INC.,
12   and DON STANTON,

13          Defendants,

14 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
15 Ted Baca, District Judge

16 Steven Chavez,
17 Tijeras, NM

18 Pro se Appellant

19 The Castle Law Group, LLC
20 Robert Lara
21 Albuquerque, NM
 1 for Appellee




 2                            MEMORANDUM OPINION

 3 ZAMORA, Judge.

 4   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

 5 summary disposition. No memorandum opposing summary reversal has been filed

 6 and the time for doing so has expired. Accordingly, we reverse for the reasons stated

 7 in our calendar notice.

 8   {2}   IT IS SO ORDERED.



 9                                                _______________________________
10                                                M. MONICA ZAMORA, Judge


11 WE CONCUR:



12 _________________________________
13 RODERICK KENNEDY, Chief Judge



14 _________________________________
15 J. MILES HANISEE, Judge




                                              2